     Case 3:18-cv-02542-JSC Document 103 Filed 09/12/19 Page 1 of 5




     Nicole L. Chessari (SBN 259970)
     nchessari@goodwinlaw.com
 2   GOODWIN PROCTER LLP
     60 l Marshall Street
 3   Redwood City, California 94063
     Tel.: 650.752.3100
 4   Fax.: 650.853.1038

 5   Attorney for Non-Party
     Goodwin Procter LLP
 6

 7
 8                             UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN FRANCISCO DIVISION
11
      JANE DOE 1, ET. AL,                            Case No. 3:18-CV-02542-JSC
12
                                       Plaintiffs,
13                                                    DECLARATION OF FRANCIS G.
               v.                                     KELLEHER IN SUPPORT OF
14
                                                      DEFE1''DANT'S UNOPPOSED
      MORRISON & FOERSTER LLP,
15                                                    ADMINISTRATIVE MOTION TO FILE
                                       Defendant.     EXHIBITS TO JOINT DISCOVERY
16                                                    LETTER UNDER SEAL

17                                                   Judge: Hon. Jacqueline Scott Corley
                                                     Action Filed: April 30, 2018
18

19

20

21

22

23

24

25

26

27
28   DECLARATION OF FRANCIS G. KELLEHER IN SUPPORT OF DEFENDANT'S
     UNOPPOSED ADMINISTRATIVE MOTION TO FILE EXHIBITS TO JOINT DISCOVERY
     LETTER UNDER SEAL
                                                    CASE NO. 3: 18-CV-02542-JSC
     ACTIVE/100834387.1
     Case 3:18-cv-02542-JSC Document 103 Filed 09/12/19 Page 2 of 5




 1            Francis G. Kelleher, declares as follows:

 2      1.    I am over the age of eighteen and not a party to this action. I am employed as the Assistant
 3
       General Counsel & Managing Attorney-Court Procedures at Goodwin Procter LLP
 4
       ("Goodwin"). I am familiar with Goodwin's confidential information and the potential harm
 5
       that Goodwin would suffer if its confidential information were publicly disclosed.
 6

 7      2.    My business address is Goodwin Procter LLP, 100 Northern Avenue, Boston,

 8     Massachusetts 02210.

 9      3.    Pursuant to Local Rule 79-5( d)( 1)(A), I submit this declaration in support of Defendant's
10
       Unopposed Administrative Motion to File Exhibits to Joint Discovery Letter Under Seal (the
11
       "Motion"). Specifically, Defendant's Motion requests that the entirety of Exhibit Ebe filed
12
       under seal, as described in the filed [Proposed] Order Granting Defendant's Unopposed
13
       Administrative Motion to File Exhibits to Joint Discovery Letter Under Seal.
14

15      4.    Exhibit E of Defendant's Motion is the Interview Evaluation Summary Report of Jane Doe

16     4' s interview with Goodwin, dated May 23, 2019. This document was designated as

17     "Confidential" and produced by Goodwin pursuant to the Protective Order entered on May 6,
18
       2019 in this matter.
19
        5.    Exhibit E of Defendant's Motion reveals Goodwin's confidential internal hiring process
20
       for evaluating lateral candidates, as well as the confidential names of the non-parties who
21
       interviewed Jane Doe 4. Heath v. Google Inc., No. 15-cv-01824-BLF, Dkt No. 298 at 4-5 (N.D.
22
23     Cal. Jun. 11, 2018) (The Court granted Defendant's motion to seal internal interviewer and

24     hiring notes concluding that compelling reasons existed to seal "confidential information about

25     [a company's] hiring process," specifically, "disclosure of the dossiers could compromise the
26
       objectivity of interviewers' assessments" and because "sensitive records pertaining to candidates
27                                                   2

28   DECLARATION OF FRANCIS G. KELLEHER IN SUPPORT OF DEFENDANT'S
     UNOPPOSED ADMINISTRATIVE MOTION TO FILE EXHIBITS TO JOINT DISCOVERY
     LETTER UNDER SEAL
                                                    CASE NO. 3:18-CV-02542-JSC
     ACTIVE/100834387.1
     Case 3:18-cv-02542-JSC Document 103 Filed 09/12/19 Page 3 of 5




       for positions at [a company] ... reflect [the company's] sensitive commercial information relating
 2     to its strategies and techniques for interviewing and evaluating candidates ... ").
 3
             1 declare under penalty of perjury that the foregoing is true and correct and to the best of my
 4
      knowledge. Executed this 12th day of September, 20 I 9 in Boston, Massachusetts.
 5

 6

 7
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27                                                     3

28   DECLARATION OF FRANCIS G. KELLEHER IN SUPPORT OF DEFENDANT'S
     UNOPPOSED ADMINISTRATIVE MOTION TO FILE EXHIBITS TO JOINT DISCOVERY
     LETTER UNDER SEAL
                                                    CASE NO. 3:18-CV-02542-JSC
     ACTIVE/I 00834387. l
     Case 3:18-cv-02542-JSC Document 103 Filed 09/12/19 Page 4 of 5




                                         ATTORNEY ATTESTATION

 2            I hereby attest, pursuant to Local Rule 5-1 (i)(3 ), that I obtained the concurrence in the

 3   filing of this document from the signatories to the document.

 4

 5                                                                        Isl Nicole L. Chessari
                                                                         NICOLE L. CHESSARI
 6

 7
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27                                                       4

28   DECLARATION OF FRANCIS G. KELLEHER IN SUPPORT OF DEFENDANT'S
     UNOPPOSED ADMINISTRATIVE MOTION TO FILE EXHIBITS TO JOINT DISCOVERY
     LETTER UNDER SEAL
                                                    CASE NO. 3:18-CV-02542-JSC
     ACTIVE/I 00834387.1
     Case 3:18-cv-02542-JSC Document 103 Filed 09/12/19 Page 5 of 5




                                        CERTIFICATE OF SERVICE

 2            I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

 3   United States District Court for the Northern District of California by using the CMIECF system

 4   on September 12, 2019. I further certify that all participants in the case are registered CMIECF

 5   users and that service will be accomplished by the CMIECF system.

 6            I certify under penalty of perjury that the foregoing is true and correct. Executed on

 7   September 12, 2019 in Redwood City, California.

 8                                                                       Isl Nicole L. Chessari
                                                                        NICOLE L. CHESSARI
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27                                                      5

28   DECLARATION OF FRANCIS G. KELLEHER IN SUPPORT OF DEFENDANT'S
     UNOPPOSED ADMINISTRATIVE MOTION TO FILE EXHIBITS TO JOINT DISCOVERY
     LETTER UNDER SEAL
                                                    CASE NO. 3:18-CV-02542-JSC
     ACTIVE/I 00834387.1
